EXHIBIT 10.15

AMENDMENT 2

TO EMPLOYMENT AGREEMENT

This Amendment 2, dated as of June 21, 2013, amends that certain Employment
Agreement made and entered into on October 9, 2001, and amended on January 21,
2009 (collectively the “Employment Agreement”), by and between Globecomm Systems
Inc., a Delaware corporation with principal offices located at 45 Oser Avenue,
Hauppauge, NY 11788 (the “Company”), and David E. Hershberg (the “Executive”).

WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been employed as an executive by the Company;

WHEREAS, Section 3(c)(i) of the Employment Agreement requires that the Company
provide the Executive a term life insurance policy in the amount of three times
his then annual Base Salary;

WHEREAS, the Executive has indicated an interest in having one or more whole
life or other insurance policies rather than term life insurance;

WHEREAS, the Company has determined the premiums for the term life insurance
meeting the requirements of Section 3(c)(i) of the Employment Agreement would
cost significantly more than the premiums for whole life or other forms of life
insurance of a value acceptable to the Executive; and

WHEREAS, the parties believe that it is desirable to modify the life insurance
requirements in the Employment Agreement to reduce the costs to the Company
while providing the Executive additional flexibility in obtaining life
insurance.

NOW THEREFORE, in consideration of the above and the mutual covenants and
agreements contained herein and in the Agreement, the Parties hereby agree to
amend the Employment Agreement as follows:

 

1. All capitalized terms not defined in this Amendment shall have the meanings
ascribed to them in the Employment Agreement.

 

2. Section 3(c)(i) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:

Life Insurance. A term life insurance policy under the Company’s group term life
insurance plan, in the amount allowable in accordance with such plan (which
amount is, as of the date of this Amendment, $325,000), payable to the
beneficiaries of record designated by the Executive. In addition to the group
term life insurance, the Company agrees to reimburse the Executive for premiums
of up to $83,500 per Company fiscal year, for any life insurance policy or
policies that the Executive may select, with the right to designate the
beneficiaries thereof.

 

3. Except as amended herein, the terms and conditions of the Employment
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have entered into this Amendment as of
the day and year first above written.

 

GLOBECOMM SYSTEMS INC. Signature:  

    /s/ ANDREW C. MELFI

Printed Name:      

    Andrew C. Melfi

Title:  

                         CFO

Date:  

                         10 September 2013

EXECUTIVE Signature:  

    /s/ DAVID E. HERSHBERG

Printed Name:      

    David E. Hershberg

  Date:  

                         10 September 2013

 